UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4945


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

WILLIAM FELTON HARRIS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:08-cr-00083-F-1)


Submitted:    June 15, 2009                 Decided:   July 10, 2009


Before MOTZ, KING, and SHEDD, Circuit Judges.


Affirmed in part; vacated and remanded in part by unpublished
per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   George E. B. Holding, United States Attorney, J.
Gaston B. Williams, Assistant United States Attorney, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              William Felton Harris pled guilty to possession of a

firearm      by     a    felon,       in     violation        of    18    U.S.C.       § 922(g)(1)

(2006).            He        received        a     sentence         of     forty-six         months’

imprisonment.             On appeal, Harris contends the district court

failed       to     adequately          consider         the       arguments         made     during

sentencing         regarding          his        ties   to    his    family          and    did    not

adequately explain its rationale for the sentence imposed.

              We        review    a     sentence        for     reasonableness             under       an

abuse-of-discretion standard.                      Gall v. United States, 128 S. Ct.

586, 597 (2007).               This review requires appellate consideration

of    both    the       procedural          and     substantive          reasonableness           of    a

sentence.         Id.

              In        determining         whether      a     sentence         is    procedurally

reasonable, we first assess whether the district court properly

calculated the defendant’s advisory guideline range.                                         Id. at

596-97.       A sentence within the properly calculated guideline

range        may        be     afforded            an    appellate              presumption            of

reasonableness.              Rita v. United States, 127 S. Ct. 2456, 2459,

2462    (2007).           We     then      determine         whether      the    district         court

failed to consider the 18 U.S.C. § 3553(a) (2006) factors and

any    arguments         presented          by    the   parties,         selected      a    sentence

based on “clearly erroneous facts,” or failed to sufficiently

explain the selected sentence.                      Gall, 128 S. Ct. at 597.

                                                    2
      When rendering a sentence, the district court “must
      make an individualized assessment based on the facts
      presented.”    That is, the sentencing court must apply
      the   relevant    § 3553(a)  factors   to   the   specific
      circumstances    of    the  case   before    it.      Such
      individualized treatment is necessary “to consider
      every convicted person as an individual and every case
      as a unique study in the human failings that sometimes
      mitigate,   sometimes magnify,     the   crime   and   the
      punishment to ensue.”

United   States       v.    Carter,       564   F.3d       325,    328    (4th   Cir.   2009)

(quoting      Gall,    128     S.     Ct.       at       597-98)   (internal      citations

omitted).      Under Carter, the sentencing judge is required to

“state   in    open        court    the    particular           reasons    supporting    its

chosen sentence.”             Id. (internal quotation marks and citation

omitted).       In so doing, the district court must “‘set forth

enough to satisfy the appellate court that he has considered the

parties’ arguments and has a reasoned basis for exercising his

own legal decisionmaking authority.’”                       Id. (quoting Rita, 127 S.

Ct. at 2468).

              Finally, assuming no procedural infirmity, we review

the   substantive          reasonableness           of    the   sentence,    “taking     into

account the ‘totality of the circumstances, including the extent

of any variance from the Guidelines range.’”                              United States v.

Pauley, 511 F.3d 468, 473 (4th Cir. 2007) (quoting Gall, 128 S.

Ct. at 597).      When reviewing the district court’s application of

the sentencing guidelines, this court reviews findings of fact

for clear error and questions of law de novo.                             United States v.


                                                3
Osborne, 514 F.3d 377, 387 (4th Cir.), cert. denied, 128 S. Ct.

2525 (2008).

               It is clear from the record that the district court

correctly      calculated       Harris’s     advisory       guidelines        range,     and

Harris     does       not    argue    otherwise.            However,      despite        the

presumption       of   reasonableness        that       Harris’s    within-guidelines

sentence may be afforded, we conclude that Harris’s sentence is

procedurally unreasonable.              The district court failed to state

the reasons supporting Harris’s sentence, or otherwise indicate

that it “considered the parties’ arguments and ha[d] a reasoned

basis for exercising [its] own legal decisionmaking authority.”

Rita, 127 S. Ct. at 2468; see also Carter, 564 F.3d at 330.

               Harris’s attorney gave a lengthy statement regarding

Harris’s      close    family    ties    and      the    importance      of    family     in

Harris’s successful rehabilitation.                     Despite this, the district

court’s     explanation         for    the       selected    sentence         was   wholly

conclusory:       “The court has considered [the advisory guideline

range]    as    well    as    other    relevant         factors    set   forth      in   the

advisory sentencing guidelines and those set forth in 18 United

States Code Section 3553(a).”                J.A. 33.       Thus, the court failed

to indicate what factors in particular supported the sentence,

and the manner in which they did so.                      In neglecting this step,

the   court     did    not   give     Harris      the    individualized        assessment

required by Carter.            Similarly, the judge made no reference to

                                             4
the arguments made by Harris’s counsel during sentencing, and

gave no indication that such arguments were considered.                Thus,

because “the record here does not demonstrate that the district

court conducted . . . an [individualized] assessment and so does

not reveal why the district court deemed the sentence it imposed

appropriate,     we     cannot   hold    the   sentence     procedurally

reasonable.”    Carter, 564 F.3d at 330.

          Accordingly, while we affirm Harris’s conviction, we

vacate the sentence imposed by the district court and remand for

resentencing.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court   and   further   argument   would   not   aid     the

decisional process.

                                                     AFFIRMED IN PART;
                                          VACATED AND REMANDED IN PART




                                    5